NIX, Judge.
David Lee Speer was charged by information in the District Court of Oklahoma County with the crime of Robbery with Firearms. He was tried before a jury, found guilty and sentenced to Five Years in the Oklahoma State Penitentiary.
His appeal was lodged in this Court within the time prescribed by law on April 1, 1964, and according to Rule 9 of the Court, Brief of Plaintiff was due to be ■filed on May 1, 1964. No brief was filed, nor any request for an extension of time has been received by this Court.
We have consistently held, as in Crolley v. State, Okl.Cr., 377 P.2d 63:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed.”
The record has been carefully examined, no fundamental error appears, and the evidence is sufficient to support the verdict of the jury.
The judgment and sentence of the trial court is hereby affirmed.
JOHNSON, P. J., and BUSSEY, J., concur.